         Case 1:20-cv-00158-TJC Document 13 Filed 05/18/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 ROBERT D. ABRAHAMS, JR.,                              CV 20-158-BLG-TJC

                       Plaintiff,
                                                       ORDER GRANTING
 vs.                                                   MOTION FOR EXTENSION
                                                       OF TIME
 ANDREW SAUL, Commissioner of
 Social Security Administration,

                       Defendant.

       Plaintiff has filed a motion for extension of time to file an opening brief.

(Doc. 12.) Good cause appearing, IT IS ORDERED that Plaintiff’s opening brief

shall be filed no later than June 22, 2021. Defendant’s response brief must be

filed within thirty (30) days after the Plaintiff’s brief. Plaintiff’s reply brief, if any,

must be filed within fourteen (14) days after Defendant’s response brief is filed.

       DATED this 18th day of May, 2021.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
